                      Case 20-12168-CSS   Doc 2   Filed 09/14/20   Page 1 of 77




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


         In re:                                          Chapter 11

         TSI HOLDINGS II, LLC,                           Case No. 20-12167 (CSS)

                              Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TOWN SPORTS INTERNATIONAL, LLC,                 Case No. 20-12168 (CSS)

                              Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI - ALAMEDA, LLC,                             Case No. 20-_____ (___)

                              Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI - CAL.GLENDALE, LLC,                        Case No. 20-_____ (___)

                              Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI - IRVINE, LLC,                              Case No. 20-_____ (___)

                              Debtor.

         Tax I.D. No. XX-XXXXXXX



27004870.2
                      Case 20-12168-CSS    Doc 2       Filed 09/14/20   Page 2 of 77




         In re:                                               Chapter 11

         TSI - LUCILLE 38TH AVENUE, LLC,                      Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                               Chapter 11

         TSI - LUCILLE AUSTIN STREET, LLC,                    Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                               Chapter 11

         TSI - LUCILLE CLIFTON, LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                               Chapter 11

         TSI - LUCILLE KINGS HIGHWAY, LLC,                    Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                               Chapter 11

         TSI - LUCILLE VALLEY STREAM, LLC,                    Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2



                                                   2
                      Case 20-12168-CSS   Doc 2       Filed 09/14/20   Page 3 of 77




         In re:                                              Chapter 11

         TSI - NORTHRIDGE, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                              Chapter 11

         TSI - SAN JOSE, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                              Chapter 11

         TSI - STUDIO CITY, LLC,                             Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                              Chapter 11

         TSI - TOPANGA, LLC,                                 Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                              Chapter 11

         TSI - TORRANCE, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2



                                                  3
                      Case 20-12168-CSS   Doc 2       Filed 09/14/20   Page 4 of 77




         In re:                                              Chapter 11

         TSI - VALENCIA, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                              Chapter 11

         TSI - WESTLAKE, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                              Chapter 11

         TSI 1231 3RD AVENUE, LLC,                           Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                              Chapter 11

         TSI 30 BROAD STREET, LLC,                           Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                              Chapter 11

         TSI 555 6TH AVENUE, LLC,                            Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2



                                                  4
                      Case 20-12168-CSS   Doc 2       Filed 09/14/20   Page 5 of 77




         In re:                                              Chapter 11

         TSI ALLSTON, LLC,                                   Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                              Chapter 11

         TSI ASTOR PLACE, LLC,                               Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                              Chapter 11

         TSI ASTORIA, LLC,                                   Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                              Chapter 11

         TSI AVENUE A, LLC,                                  Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                              Chapter 11

         TSI BACK BAY, LLC,                                  Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2



                                                  5
                      Case 20-12168-CSS   Doc 2       Filed 09/14/20   Page 6 of 77




         In re:                                              Chapter 11

         TSI BAY RIDGE, LLC,                                 Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                              Chapter 11

         TSI BAYONNE, LLC,                                   Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                              Chapter 11

         TSI BAYRIDGE 86TH STREET LLC,                       Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                              Chapter 11

         TSI BEACON STREET LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                              Chapter 11

         TSI BOYLSTON, LLC,                                  Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2



                                                  6
                      Case 20-12168-CSS   Doc 2       Filed 09/14/20   Page 7 of 77




         In re:                                              Chapter 11

         TSI BROADWAY, LLC,                                  Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                              Chapter 11

         TSI BROOKLYN BELT, LLC,                             Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                              Chapter 11

         TSI BULFINCH, LLC,                                  Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                              Chapter 11

         TSI BUTLER, LLC,                                    Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                              Chapter 11

         TSI CARMEL, LLC,                                    Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2



                                                  7
                      Case 20-12168-CSS   Doc 2       Filed 09/14/20   Page 8 of 77




         In re:                                              Chapter 11

         TSI CASH MANAGEMENT, LLC,                           Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                              Chapter 11

         TSI CENTRAL SQUARE, LLC,                            Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                              Chapter 11

         TSI CLARENDON, LLC,                                 Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                              Chapter 11

         TSI CLIFTON LLC,                                    Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                              Chapter 11

         TSI COBBLE HILL, LLC,                               Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2



                                                  8
                      Case 20-12168-CSS   Doc 2       Filed 09/14/20   Page 9 of 77




         In re:                                              Chapter 11

         TSI COLONIA, LLC,                                   Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                              Chapter 11

         TSI COLUMBIA HEIGHTS, LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                              Chapter 11

         TSI COMMACK, LLC,                                   Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                              Chapter 11

         TSI CONNECTICUT AVENUE, LLC,                        Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                              Chapter 11

         TSI COURT STREET, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2



                                                  9
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 10 of 77




         In re:                                           Chapter 11

         TSI CROTON, LLC,                                 Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI DAVIS SQUARE, LLC,                           Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI DEER PARK, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI DOBBS FERRY, LLC,                            Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI DORCHESTER, LLC,                             Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2



                                                 10
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 11 of 77




         In re:                                           Chapter 11

         TSI DOWNTOWN CROSSING, LLC,                      Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI DUPONT II, INC.,                             Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI EAST 23, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI EAST 36, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI EAST 51, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2



                                                 11
                      Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 12 of 77




         In re:                                            Chapter 11

         TSI EAST 76, LLC,                                 Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                            Chapter 11

         TSI East 86, LLC,                                 Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                            Chapter 11

         TSI East 91, LLC,                                 Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                            Chapter 11

         TSI ELITE BACK BAY, LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                            Chapter 11

         TSI FENWAY, LLC,                                  Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2



                                                  12
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 13 of 77




         In re:                                           Chapter 11

         TSI FIRST AVENUE, LLC,                           Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI FOREST HILLS, LLC,                           Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI GALLERY PLACE, LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI GARDEN CITY, LLC,                            Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI GARNERVILLE, LLC,                            Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2



                                                 13
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 14 of 77




         In re:                                           Chapter 11

         TSI GEORGETOWN, LLC,                             Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI GIFTCO, LLC,                                 Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI GLENDALE, LLC,                               Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI GLOVER, LLC,                                 Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI GRAND CENTRAL, LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2



                                                 14
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 15 of 77




         In re:                                           Chapter 11

         TSI GREENPOINT, LLC,                             Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI HARTSDALE, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI HAWTHORNE, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI HICKSVILLE, LLC,                             Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI HIGHPOINT, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2



                                                 15
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 16 of 77




         In re:                                           Chapter 11

         TSI HOBOKEN NORTH, LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI HOBOKEN, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI HOLDINGS (CIP), LLC,                         Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI HOLDINGS (DC), LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI HOLDINGS (IP), LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2



                                                 16
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 17 of 77




         In re:                                           Chapter 11

         TSI HOLDINGS (MA), LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI HOLDINGS (MD), LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI HOLDINGS (NJ), LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI HOLDINGS (PA), LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI HOLDINGS (VA), LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2



                                                 17
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 18 of 77




         In re:                                           Chapter 11

         TSI INTERNATIONAL, INC.,                         Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI JERSEY CITY, LLC,                            Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI LARCHMONT, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI LEXINGTON (MA), LLC,                         Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI LINCOLN, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2



                                                 18
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 19 of 77




         In re:                                           Chapter 11

         TSI LIVINGSTON, LLC,                             Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI LONG BEACH, LLC,                             Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI LYNNFIELD, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI MARLBORO, LLC,                               Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI MASSAPEQUA, LLC,                             Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2



                                                 19
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 20 of 77




         In re:                                           Chapter 11

         TSI MATAWAN, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI METHUEN, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI MORRIS PARK, LLC,                            Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI MURRAY HILL, LLC,                            Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI NEWARK, LLC,                                 Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2



                                                 20
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 21 of 77




         In re:                                           Chapter 11

         TSI NEWTON, LLC,                                 Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI NORTH BETHESDA, LLC,                         Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI OCEANSIDE, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI PEABODY, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI PINE STREET, LLC,                            Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2



                                                 21
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 22 of 77




         In re:                                           Chapter 11

         TSI PLACENTIA, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI PRINCETON, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI PROVIDENCE EASTSIDE, LLC,                    Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI RADNOR, LLC,                                 Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI RAMSEY, LLC,                                 Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2



                                                 22
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 23 of 77




         In re:                                           Chapter 11

         TSI REGO PARK, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI RIDGEWOOD, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI SALISBURY, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI SCARSDALE, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI SHERIDAN, LLC,                               Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2



                                                 23
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 24 of 77




         In re:                                           Chapter 11

         TSI SMITHTOWN, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI SOCIETY HILL, LLC,                           Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI SOUTH BETHESDA, LLC,                         Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI SOUTH END, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI SOUTH PARK SLOPE, LLC,                       Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2



                                                 24
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 25 of 77




         In re:                                           Chapter 11

         TSI SOUTH STATION, LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI SPRINGFIELD, LLC,                            Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI STATEN ISLAND, LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI STOKED, LLC,                                 Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. N/A


         In re:                                           Chapter 11

         TSI SUNNYSIDE, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2



                                                 25
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 26 of 77




         In re:                                           Chapter 11

         TSI TOTAL WOMAN HOLDCO, LLC,                     Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI UNIVERSITY MANAGEMENT, LLC,                  Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI VARICK STREET, LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WALTHAM, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WATERTOWN, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2



                                                 26
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 27 of 77




         In re:                                           Chapter 11

         TSI WAYLAND, LLC,                                Case No. 20-_____ (___)

                              Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WELLESLEY, LLC,                              Case No. 20-_____ (___)

                              Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WELLINGTON CIRCLE, LLC,                      Case No. 20-_____ (___)

                              Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WEST 115TH STREET, LLC,                      Case No. 20-_____ (___)

                              Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WEST 125, LLC,                               Case No. 20-_____ (___)

                              Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2



                                                 27
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 28 of 77




         In re:                                           Chapter 11

         TSI WEST 145TH STREET, LLC,                      Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WEST 16, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WEST 23, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WEST 38, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WEST 41, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2



                                                 28
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 29 of 77




         In re:                                           Chapter 11

         TSI WEST 48, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WEST 73, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WEST 80, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WEST 94, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WEST HARTFORD, LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2



                                                 29
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 30 of 77




         In re:                                           Chapter 11

         TSI WESTBORO TENNIS, LLC,                        Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WESTBOROUGH, LLC,                            Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WESTWOOD, LLC,                               Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WHITE PLAINS CITY CENTER, LLC,               Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WHITE PLAINS, LLC,                           Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2



                                                 30
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 31 of 77




         In re:                                           Chapter 11

         TSI WHITESTONE, LLC,                             Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI-ATC ALICO MISSION, LLC,                      Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI-ATC BEN PRATT, LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI-ATC BENEVA ROAD, LLC,                        Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI-ATC BOYSCOUT, LLC,                           Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2



                                                 31
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 32 of 77




         In re:                                           Chapter 11

         TSI-ATC CAPE CORAL, LLC,                         Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI-ATC HOLDCO, LLC,                             Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI-ATC TAMIAMI TRAIL, LLC,                      Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI-HR 13TH STREET, LLC,                         Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI-HR 45TH STREET, LLC,                         Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2



                                                 32
                       Case 20-12168-CSS         Doc 2    Filed 09/14/20     Page 33 of 77




         In re:                                                    Chapter 11

         TSI-HR 76TH STREET, LLC,                                  Case No. 20-_____ (___)

                                Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                                    Chapter 11

         TSI-HR WHITEHALL STREET, LLC,                             Case No. 20-_____ (___)

                                Debtor.

         Tax I.D. No. XX-XXXXXXX


                  DEBTORS’ MOTION FOR ENTRY OF AN ORDER DIRECTING THE JOINT
                       ADMINISTRATION OF THE DEBTORS’ CHAPTER 11 CASES

                        The above-captioned debtors and debtors in possession (collectively, the

         “Debtors”) hereby submit this motion (this “Motion”) for the entry of an order, substantially in

         the form attached hereto as Exhibit A, directing the joint administration of the Debtors’ chapter

         11 cases. In support of this Motion, the Debtors submit the Declaration of Phillip Juhan in

         Support of Debtors’ Chapter 11 Petitions and Requests for First Day Relief (the “First Day

         Declaration”), filed contemporaneously herewith. In further support of this Motion, the Debtors

         respectfully state as follows:

                                          JURISDICTION AND VENUE

                        1.      The Court has jurisdiction over these chapter 11 cases and this Motion

         pursuant to 28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference from the

         United States District Court for the District of Delaware dated as of February 29, 2012. This is a

         core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue of these chapter 11 cases

         and this Motion in this district is proper under 28 U.S.C. §§ 1408 and 1409. The statutory and

27004870.2



                                                         33
                       Case 20-12168-CSS          Doc 2    Filed 09/14/20     Page 34 of 77




         legal predicates for the relief requested herein are section 105(a) of title 11 of the United States

         Code (the “Bankruptcy Code”), Rule 1015(b) of the Federal Rules of Bankruptcy Procedure

         (the “Bankruptcy Rules”), and Local Rules 1015-1 and 9013-1(m).

                                                  BACKGROUND

                        2.        On the date hereof (the “Petition Date”), each of the Debtors commenced

         a voluntary case under chapter 11 of the Bankruptcy Code. The Debtors are authorized to

         operate their business and manage their property as debtors in possession pursuant to sections

         1107(a) and 1108 of the Bankruptcy Code. No official committees have been appointed in these

         chapter 11 cases, and no request has been made for the appointment of a trustee or an examiner.

                        3.        Additional information regarding the Debtors’ business, their capital

         structure, and the circumstances leading to the filing of these chapter 11 cases is set forth in the

         First Day Declaration.

                                               RELIEF REQUESTED

                        4.        By this Motion, the Debtors seek an order, pursuant to section 105(a) of

         the Bankruptcy Code, Bankruptcy Rule 1015(b), and Local Rules 1015-1 and 9013-1(m),

         directing the joint administration of the Chapter 11 Cases for procedural purposes only.

         Specifically, the Debtors request that the Clerk of the United States Bankruptcy Court for the

         District of Delaware (the “Clerk of the Court”) maintain one file and one docket for all of the

         jointly administered cases under the case number of Town Sports International, LLC and that the

         Clerk of the Court administer the cases under a consolidated caption, as follows:




27004870.2



                                                          34
                         Case 20-12168-CSS              Doc 2       Filed 09/14/20        Page 35 of 77




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


         In Re:                                                       Chapter 11

         TOWN SPORTS INTERNATIONAL, LLC,                              Case No. 20-12168 (CSS)
         et al.,1
                                                                      (Jointly Administered)
                                   Debtors.

         1
            The last four digits of Town Sports International, LLC’s federal tax identification number are 7365. The mailing
         address for Town Sports International, LLC is 399 Executive Boulevard, Elmsford, New York 10523. Due to the
         large number of debtors in these cases, for which the Debtors have requested joint administration, a complete list of
         the Debtors, the last four digits of their federal tax identification numbers, and their addresses are not provided
         herein. A complete list of such information may be obtained on the website of the Debtors’ proposed claims and
         noticing agent at http://dm.epiq11.com/TownSports, or by contacting the proposed undersigned counsel for the
         Debtors.

                          5.       In addition, the Debtors request that a docket entry, substantially similar to

         the following, be made on the docket of each of the Debtors’ chapter 11 cases (except that of

         Town Sports International, LLC):

                          An order has been entered in this case directing the procedural
                          consolidation and joint administration of the chapter 11 cases of
                          Town Sports International, LLC (7365); TSI Holdings II, LLC
                          (3368); TSI - Alameda, LLC (7476); TSI - Cal.Glendale, LLC
                          (3001); TSI - Irvine, LLC (2283); TSI - Lucille 38th Avenue, LLC
                          (4621); TSI - Lucille Austin Street, LLC (7853); TSI - Lucille
                          Clifton, LLC (4724); TSI - Lucille Kings Highway, LLC (0881);
                          TSI - Lucille Valley Stream, LLC (6228); TSI - Northridge, LLC
                          (1666); TSI - San Jose, LLC (0502); TSI - Studio City, LLC
                          (6425); TSI - Topanga, LLC (2632); TSI - Torrance, LLC (0164);
                          TSI - Valencia, LLC (9990); TSI - Westlake, LLC (5018); TSI
                          1231 3rd Avenue, LLC (8966); TSI 30 Broad Street, LLC (6787);
                          TSI 555 6th Avenue, LLC (8513); TSI Allston, LLC (6668); TSI
                          Astor Place, LLC (3400); TSI Astoria, LLC (1120); TSI Avenue
                          A, LLC (2162); TSI Back Bay, LLC (6383); TSI Bay Ridge, LLC
                          (7922); TSI Bayonne, LLC (2557); TSI Bayridge 86th Street LLC
                          (0923); TSI Beacon Street, LLC (2404); TSI Boylston, LLC
                          (1971); TSI Broadway, LLC (0086); TSI Brooklyn Belt, LLC
                          (6781); TSI Bulfinch, LLC (0143); TSI Butler, LLC (8194); TSI
                          Carmel, LLC (0417); TSI Cash Management, LLC (7389); TSI
                          Central Square, LLC (6837); TSI Clarendon, LLC (8520); TSI
                          Clifton LLC (6663); TSI Cobble Hill, LLC (5675); TSI Colonia,
                          LLC (8664); TSI Columbia Heights, LLC (2018); TSI Commack,
27004870.2



                                                                 35
             Case 20-12168-CSS      Doc 2    Filed 09/14/20    Page 36 of 77




             LLC (6826); TSI Connecticut Avenue, LLC (5711); TSI Court
             Street, LLC (9905); TSI Croton, LLC (2171); TSI Davis Square,
             LLC (0714); TSI Deer Park, LLC (9026); TSI Dobbs Ferry, LLC
             (2691); TSI Dorchester, LLC (6644); TSI Downtown Crossing,
             LLC (1061); TSI Dupont II, Inc. (7282); TSI East 23, LLC (4638);
             TSI East 36, LLC (6149); TSI East 51, LLC (6959); TSI East 76,
             LLC (0542); TSI East 86, LLC (6613); TSI East 91, LLC (0665);
             TSI Elite Back Bay, LLC (7808); TSI Fenway, LLC (6936); TSI
             First Avenue, LLC (6708); TSI Forest Hills, LLC (7332); TSI
             Gallery Place, LLC (6157); TSI Garden City, LLC (6320); TSI
             Garnerville, LLC (1910); TSI Georgetown, LLC (8506); TSI
             Giftco, LLC (5941); TSI Glendale, LLC (0458); TSI Glover, LLC
             (2000); TSI Grand Central, LLC (7324); TSI Greenpoint, LLC
             (9962); TSI Hartsdale, LLC (1353); TSI Hawthorne, LLC (2045);
             TSI Hicksville, LLC (0808); TSI Highpoint, LLC (0836); TSI
             Hoboken North, LLC (8513); TSI Hoboken, LLC (9811); TSI
             Holdings (CIP), LLC (5800); TSI Holdings (DC), LLC (6716);
             TSI Holdings (IP), LLC (8513); TSI Holdings (MA), LLC (0973);
             TSI Holdings (MD), LLC (3416); TSI Holdings (NJ), LLC (8374);
             TSI Holdings (PA), LLC (5708); TSI Holdings (VA), LLC (3430);
             TSI International, Inc. (3612); TSI Jersey City, LLC (5570); TSI
             Larchmont, LLC (2565); TSI Lexington (MA), LLC (1936); TSI
             Lincoln, LLC (7462); TSI Livingston, LLC (8516); TSI Long
             Beach, LLC (7121); TSI Lynnfield, LLC (0325); TSI Marlboro,
             LLC (7661); TSI Massapequa, LLC (6291); TSI Matawan, LLC
             (7666); TSI Methuen, LLC (4128); TSI Morris Park, LLC (1095);
             TSI Murray Hill, LLC (5032); TSI Newark, LLC (0893); TSI
             Newton, LLC (8787); TSI North Bethesda, LLC (3988); TSI
             Oceanside, LLC (2030); TSI Peabody, LLC (3596); TSI Pine
             Street, LLC (6577); TSI Placentia, LLC (2098); TSI Princeton,
             LLC (1330); TSI Providence Eastside, LLC (5808); TSI Radnor,
             LLC (1836); TSI Ramsey, LLC (6438); TSI Rego Park, LLC
             (9854); TSI Ridgewood, LLC (8569); TSI Salisbury, LLC (1332);
             TSI Scarsdale, LLC (3359); TSI Sheridan, LLC (4408); TSI
             Smithtown, LLC (3505); TSI Society Hill, LLC (1237); TSI South
             Bethesda, LLC (2176); TSI South End, LLC (1367); TSI South
             Park Slope, LLC (6282); TSI South Station, LLC (6457); TSI
             Springfield, LLC (8663); TSI Staten Island, LLC (7763); TSI
             Stoked, LLC (N/A); TSI Sunnyside, LLC (0637); TSI Total
             Woman Holdco, LLC (9261); TSI University Management, LLC
             (8870); TSI Varick Street, LLC (2477); TSI Waltham, LLC
             (9363); TSI Watertown, LLC (1362); TSI Wayland, LLC (9132);
             TSI Wellesley, LLC (9257); TSI Wellington Circle, LLC (1149);
             TSI West 115th Street, LLC (3543); TSI West 125, LLC (8641);
             TSI West 145th Street, LLC (7153); TSI West 16, LLC (5988); TSI
             West 23, LLC (6459); TSI West 38, LLC (6618); TSI West 41,

27004870.2



                                            36
                       Case 20-12168-CSS          Doc 2       Filed 09/14/20   Page 37 of 77




                        LLC (2540); TSI West 48, LLC (3088); TSI West 73, LLC (0357);
                        TSI West 80, LLC (4556); TSI West 94, LLC (9717); TSI West
                        Hartford, LLC (0565); TSI Westboro Tennis, LLC (8423); TSI
                        Westborough, LLC (7867); TSI Westwood, LLC (5576); TSI
                        White Plains City Center, LLC (8511); TSI White Plains, LLC
                        (5540); TSI Whitestone, LLC (8769); TSI-ATC Alico Mission,
                        LLC (1940); TSI-ATC Ben Pratt, LLC (7817); TSI-ATC Beneva
                        Road, LLC (7816); TSI-ATC Boyscout, LLC (7078); TSI-ATC
                        Cape Coral, LLC (4876); TSI-ATC Holdco, LLC (6015); TSI-
                        ATC Tamiami Trail, LLC (4829); TSI-HR 13th Street, LLC
                        (4317); TSI-HR 45th Street, LLC (6607); TSI-HR 76th Street, LLC
                        (8093); and TSI-HR Whitehall Street, LLC (7953). The docket in
                        the chapter 11 case of Town Sports International, LLC, Case
                        No. 20-12168 (CSS), should be consulted for all matters
                        affecting this case.



                                                BASIS FOR RELIEF

                        6.      Pursuant to Bankruptcy Rule 1015(b), if two or more petitions are pending

         in the same court by or against a debtor and an affiliate, “the court may order a joint

         administration of the estates.” Fed R. Bankr. P. 1015(b). Section 105(a) of the Bankruptcy Code

         also provides the Court with the power to “issue any order, process, or judgment that is necessary

         or appropriate to carry out the provisions of [the Bankruptcy Code].” Further, Local Rule 1015-

         1 provides for joint administration of chapter 11 cases when the facts demonstrate that joint

         administration “is warranted and will ease the administrative burden for the parties.” Del. Bankr.

         L.R. 1015-1. In these chapter 11 cases, the Debtors are “affiliates,” as that term is defined in

         section 101(2) of the Bankruptcy Code.

                        7.      Additionally,   the   First     Day   Declaration   establishes   that   joint

         administration of the Debtors’ respective estates is warranted and will ease the administrative

         burden on the Court and all parties in interest in these chapter 11 cases. Joint administration will

         also permit the Clerk of the Court to utilize a single docket for all of the chapter 11 cases, and to


27004870.2



                                                          37
                       Case 20-12168-CSS            Doc 2    Filed 09/14/20     Page 38 of 77




         combine notices to creditors and other parties in interest in the Debtors’ respective cases.

         Because there will likely be numerous motions, applications, and other pleadings filed in these

         cases that will affect all of the Debtors, joint administration will permit counsel for all parties in

         interest to include all of the Debtors’ cases in a single caption for the numerous documents that

         are likely to be filed and served in these cases. Joint administration will also enable parties in

         interest in all of the Debtors’ cases to stay apprised of all of the various matters before the Court.

                        8.      Joint administration of these chapter 11 cases will not prejudice or

         adversely affect the rights of the Debtors’ creditors, because the Debtors seek only

         administrative, not substantive, consolidation of their estates. Parties in interest will not be

         harmed by the relief requested, but, instead, will benefit from the cost reductions associated with

         the joint administration of these cases.

                        9.      For these reasons, the Debtors respectfully submit that the joint

         administration of these cases is appropriate and is in the best interests of the Debtors, their

         estates, their creditors, and all other parties in interest, and therefore this Motion should be

         granted.

                                                       NOTICE

                        10.     The Debtors have provided notice of this Motion to: (i) the Office of the

         United States Trustee for the District of Delaware; (ii) the United States Securities and Exchange

         Commission; (iii) the attorneys general for the states in which the Debtors operate their business;

         (iv) the Internal Revenue Service; (v) counsel to the Ad Hoc Group of Term Loan Lenders;

         (vi) the Debtors’ cash management banks; and (vii) those creditors holding the thirty (30) largest

         unsecured claims against the Debtors’ estates (on a consolidated basis). Notice of this Motion

         and any order entered on this Motion will be served as required by Local Rule 9013-1(m). In


27004870.2



                                                            38
                         Case 20-12168-CSS        Doc 2     Filed 09/14/20     Page 39 of 77




         light of the nature of the relief requested herein, the Debtors submit that no other or further

         notice is necessary.

                   WHEREFORE, for the reasons set forth herein, the Debtors respectfully request that the

         Court (a) enter an order, substantially in the form attached hereto as Exhibit A, directing the joint

         administration of the chapter 11 cases, and (b) grant such other and further relief as is just and

         proper.

         Dated: Wilmington, Delaware           YOUNG CONAWAY STARGATT & TAYLOR, LLP
                September 14, 2020
                                               /s/ Jordan E. Sazant
                                               Robert S. Brady (No. 2847)
                                               Sean T. Greecher. (No. 4484)
                                               Jordan E. Sazant (No. 6515)
                                               1000 North King Street
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 571-6600
                                               Facsimile: (302) 571-1253

                                               and

                                               KIRKLAND & ELLIS LLP
                                               Nicole L. Greenblatt, P.C. (pro hac vice pending)
                                               Derek I. Hunter (pro hac vice pending)
                                               601 Lexington Avenue
                                               New York, New York 10022
                                               Telephone: (212) 446-4800
                                               Facsimile: (212) 446-4900

                                               KIRKLAND & ELLIS LLP
                                               Mark McKane, P.C. (pro hac vice pending)
                                               555 California Street
                                               San Francisco, CA 94104
                                               Telephone: (415) 439-1400
                                               Facsimile: (415) 439-1500

                                               Proposed Counsel to the Debtors
                                               and Debtors in Possession




27004870.2



                                                          39
             Case 20-12168-CSS   Doc 2   Filed 09/14/20   Page 40 of 77




                                  EXHIBIT A

                             PROPOSED ORDER




27004870.2
                     Case 20-12168-CSS   Doc 2   Filed 09/14/20   Page 41 of 77




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


         In re:                                          Chapter 11

         TSI HOLDINGS II, LLC,                           Case No. 20-12167 (CSS)

                              Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TOWN SPORTS INTERNATIONAL, LLC,                 Case No. 20-12168 (CSS)

                              Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI - ALAMEDA, LLC,                             Case No. 20-_____ (___)

                              Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI - CAL.GLENDALE, LLC,                        Case No. 20-_____ (___)

                              Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI - IRVINE, LLC,                              Case No. 20-_____ (___)

                              Debtor.

         Tax I.D. No. XX-XXXXXXX



27004870.2
                     Case 20-12168-CSS   Doc 2   Filed 09/14/20   Page 42 of 77




         In re:                                          Chapter 11

         TSI - LUCILLE 38TH AVENUE, LLC,                 Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI - LUCILLE AUSTIN STREET, LLC,               Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI - LUCILLE CLIFTON, LLC,                     Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI - LUCILLE KINGS HIGHWAY, LLC,               Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI - LUCILLE VALLEY STREAM, LLC,               Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2

                                                 2
                     Case 20-12168-CSS   Doc 2   Filed 09/14/20   Page 43 of 77




         In re:                                          Chapter 11

         TSI - NORTHRIDGE, LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI - SAN JOSE, LLC,                            Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI - STUDIO CITY, LLC,                         Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI - TOPANGA, LLC,                             Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI - TORRANCE, LLC,                            Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2

                                                 3
                     Case 20-12168-CSS   Doc 2   Filed 09/14/20   Page 44 of 77




         In re:                                          Chapter 11

         TSI - VALENCIA, LLC,                            Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI - WESTLAKE, LLC,                            Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI 1231 3RD AVENUE, LLC,                       Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI 30 BROAD STREET, LLC,                       Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI 555 6TH AVENUE, LLC,                        Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2

                                                 4
                     Case 20-12168-CSS   Doc 2   Filed 09/14/20   Page 45 of 77




         In re:                                          Chapter 11

         TSI ALLSTON, LLC,                               Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI ASTOR PLACE, LLC,                           Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI ASTORIA, LLC,                               Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI AVENUE A, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI BACK BAY, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2

                                                 5
                     Case 20-12168-CSS   Doc 2   Filed 09/14/20   Page 46 of 77




         In re:                                          Chapter 11

         TSI BAY RIDGE, LLC,                             Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI BAYONNE, LLC,                               Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI BAYRIDGE 86TH STREET LLC,                   Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI BEACON STREET LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI BOYLSTON, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2

                                                 6
                     Case 20-12168-CSS   Doc 2   Filed 09/14/20   Page 47 of 77




         In re:                                          Chapter 11

         TSI BROADWAY, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI BROOKLYN BELT, LLC,                         Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI BULFINCH, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI BUTLER, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI CARMEL, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2

                                                 7
                     Case 20-12168-CSS   Doc 2   Filed 09/14/20   Page 48 of 77




         In re:                                          Chapter 11

         TSI CASH MANAGEMENT, LLC,                       Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI CENTRAL SQUARE, LLC,                        Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI CLARENDON, LLC,                             Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI CLIFTON LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI COBBLE HILL, LLC,                           Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2

                                                 8
                     Case 20-12168-CSS   Doc 2   Filed 09/14/20   Page 49 of 77




         In re:                                          Chapter 11

         TSI COLONIA, LLC,                               Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI COLUMBIA HEIGHTS, LLC,                      Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI COMMACK, LLC,                               Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI CONNECTICUT AVENUE, LLC,                    Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                          Chapter 11

         TSI COURT STREET, LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2

                                                 9
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 50 of 77




         In re:                                           Chapter 11

         TSI CROTON, LLC,                                 Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI DAVIS SQUARE, LLC,                           Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI DEER PARK, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI DOBBS FERRY, LLC,                            Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI DORCHESTER, LLC,                             Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2

                                                 10
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 51 of 77




         In re:                                           Chapter 11

         TSI DOWNTOWN CROSSING, LLC,                      Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI DUPONT II, INC.,                             Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI EAST 23, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI EAST 36, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI EAST 51, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2

                                                 11
                      Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 52 of 77




         In re:                                            Chapter 11

         TSI EAST 76, LLC,                                 Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                            Chapter 11

         TSI East 86, LLC,                                 Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                            Chapter 11

         TSI East 91, LLC,                                 Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                            Chapter 11

         TSI ELITE BACK BAY, LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                            Chapter 11

         TSI FENWAY, LLC,                                  Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2

                                                  12
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 53 of 77




         In re:                                           Chapter 11

         TSI FIRST AVENUE, LLC,                           Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI FOREST HILLS, LLC,                           Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI GALLERY PLACE, LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI GARDEN CITY, LLC,                            Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI GARNERVILLE, LLC,                            Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2

                                                 13
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 54 of 77




         In re:                                           Chapter 11

         TSI GEORGETOWN, LLC,                             Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI GIFTCO, LLC,                                 Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI GLENDALE, LLC,                               Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI GLOVER, LLC,                                 Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI GRAND CENTRAL, LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2

                                                 14
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 55 of 77




         In re:                                           Chapter 11

         TSI GREENPOINT, LLC,                             Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI HARTSDALE, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI HAWTHORNE, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI HICKSVILLE, LLC,                             Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI HIGHPOINT, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2

                                                 15
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 56 of 77




         In re:                                           Chapter 11

         TSI HOBOKEN NORTH, LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI HOBOKEN, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI HOLDINGS (CIP), LLC,                         Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI HOLDINGS (DC), LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI HOLDINGS (IP), LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2

                                                 16
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 57 of 77




         In re:                                           Chapter 11

         TSI HOLDINGS (MA), LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI HOLDINGS (MD), LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI HOLDINGS (NJ), LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI HOLDINGS (PA), LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI HOLDINGS (VA), LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2

                                                 17
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 58 of 77




         In re:                                           Chapter 11

         TSI INTERNATIONAL, INC.,                         Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI JERSEY CITY, LLC,                            Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI LARCHMONT, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI LEXINGTON (MA), LLC,                         Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI LINCOLN, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2

                                                 18
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 59 of 77




         In re:                                           Chapter 11

         TSI LIVINGSTON, LLC,                             Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI LONG BEACH, LLC,                             Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI LYNNFIELD, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI MARLBORO, LLC,                               Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI MASSAPEQUA, LLC,                             Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2

                                                 19
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 60 of 77




         In re:                                           Chapter 11

         TSI MATAWAN, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI METHUEN, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI MORRIS PARK, LLC,                            Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI MURRAY HILL, LLC,                            Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI NEWARK, LLC,                                 Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2

                                                 20
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 61 of 77




         In re:                                           Chapter 11

         TSI NEWTON, LLC,                                 Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI NORTH BETHESDA, LLC,                         Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI OCEANSIDE, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI PEABODY, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI PINE STREET, LLC,                            Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2

                                                 21
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 62 of 77




         In re:                                           Chapter 11

         TSI PLACENTIA, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI PRINCETON, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI PROVIDENCE EASTSIDE, LLC,                    Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI RADNOR, LLC,                                 Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI RAMSEY, LLC,                                 Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2

                                                 22
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 63 of 77




         In re:                                           Chapter 11

         TSI REGO PARK, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI RIDGEWOOD, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI SALISBURY, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI SCARSDALE, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI SHERIDAN, LLC,                               Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2

                                                 23
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 64 of 77




         In re:                                           Chapter 11

         TSI SMITHTOWN, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI SOCIETY HILL, LLC,                           Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI SOUTH BETHESDA, LLC,                         Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI SOUTH END, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI SOUTH PARK SLOPE, LLC,                       Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2

                                                 24
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 65 of 77




         In re:                                           Chapter 11

         TSI SOUTH STATION, LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI SPRINGFIELD, LLC,                            Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI STATEN ISLAND, LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI STOKED, LLC,                                 Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. N/A


         In re:                                           Chapter 11

         TSI SUNNYSIDE, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2

                                                 25
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 66 of 77




         In re:                                           Chapter 11

         TSI TOTAL WOMAN HOLDCO, LLC,                     Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI UNIVERSITY MANAGEMENT, LLC,                  Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI VARICK STREET, LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WALTHAM, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WATERTOWN, LLC,                              Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2

                                                 26
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 67 of 77




         In re:                                           Chapter 11

         TSI WAYLAND, LLC,                                Case No. 20-_____ (___)

                              Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WELLESLEY, LLC,                              Case No. 20-_____ (___)

                              Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WELLINGTON CIRCLE, LLC,                      Case No. 20-_____ (___)

                              Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WEST 115TH STREET, LLC,                      Case No. 20-_____ (___)

                              Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WEST 125, LLC,                               Case No. 20-_____ (___)

                              Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2

                                                 27
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 68 of 77




         In re:                                           Chapter 11

         TSI WEST 145TH STREET, LLC,                      Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WEST 16, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WEST 23, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WEST 38, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WEST 41, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2

                                                 28
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 69 of 77




         In re:                                           Chapter 11

         TSI WEST 48, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WEST 73, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WEST 80, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WEST 94, LLC,                                Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WEST HARTFORD, LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2

                                                 29
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 70 of 77




         In re:                                           Chapter 11

         TSI WESTBORO TENNIS, LLC,                        Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WESTBOROUGH, LLC,                            Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WESTWOOD, LLC,                               Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WHITE PLAINS CITY CENTER, LLC,               Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI WHITE PLAINS, LLC,                           Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2

                                                 30
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 71 of 77




         In re:                                           Chapter 11

         TSI WHITESTONE, LLC,                             Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI-ATC ALICO MISSION, LLC,                      Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI-ATC BEN PRATT, LLC,                          Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI-ATC BENEVA ROAD, LLC,                        Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI-ATC BOYSCOUT, LLC,                           Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2

                                                 31
                     Case 20-12168-CSS   Doc 2    Filed 09/14/20   Page 72 of 77




         In re:                                           Chapter 11

         TSI-ATC CAPE CORAL, LLC,                         Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI-ATC HOLDCO, LLC,                             Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI-ATC TAMIAMI TRAIL, LLC,                      Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI-HR 13TH STREET, LLC,                         Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                           Chapter 11

         TSI-HR 45TH STREET, LLC,                         Case No. 20-_____ (___)

                             Debtor.

         Tax I.D. No. XX-XXXXXXX




27004870.2

                                                 32
                           Case 20-12168-CSS              Doc 2      Filed 09/14/20        Page 73 of 77




         In re:                                                                 Chapter 11

         TSI-HR 76TH STREET, LLC,                                               Case No. 20-_____ (___)

                                     Debtor.

         Tax I.D. No. XX-XXXXXXX


         In re:                                                                 Chapter 11

         TSI-HR WHITEHALL STREET, LLC,                                          Case No. 20-_____ (___)

                                     Debtor.

         Tax I.D. No. XX-XXXXXXX



                                ORDER DIRECTING THE JOINT ADMINISTRATION
                                    OF THE DEBTORS’ CHAPTER 11 CASES

                            Upon the Debtors’ Motion for Entry of an Order Directing the Joint

         Administration of the Debtors’ Chapter 11 Cases (the “Motion”)1 filed by the above-captioned

         debtors and debtors in possession (collectively, the “Debtors”); and upon consideration of the

         First Day Declaration; and this Court having found that it has jurisdiction to consider the Motion

         and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

         Standing Order of Reference from the United States District Court for the District of Delaware,

         dated February 29, 2012; and this Court having found that venue of these cases and the Motion

         in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found

         that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and this Court having

         determined that it may enter a final order consistent with Article III of the United States

         Constitution; and it appearing that notice of the Motion has been given as set forth in the Motion

         and that such notice is adequate and no other or further notice need be given; and this Court

         1
             Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.
27004870.2

                                                                   33
                         Case 20-12168-CSS              Doc 2       Filed 09/14/20        Page 74 of 77




         having found and determined that the relief sought in the Motion is in the best interests of the

         Debtors, their estates, their creditors and all other parties in interest; and that the legal and factual

         bases set forth in the Motion establish just cause for the relief granted herein; and after due

         deliberation and sufficient cause appearing therefor,

                  IT IS HEREBY ORDERED THAT:

                          1.       The Motion is GRANTED as set forth herein.

                          2.       The Debtors’ chapter 11 cases are consolidated for procedural purposes

         only and shall be jointly administered by this Court.

                          3.       The Clerk of the Court shall maintain one file and one docket for all of the

         chapter 11 cases, which file and docket shall be the file and docket for the chapter 11 case of

         Town Sports International, LLC, Case No. 20-12168 (CSS).

                          4.       All pleadings filed in the chapter 11 cases shall bear a consolidated

         caption in the following form:

                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


         In Re:                                                       Chapter 11

         TOWN SPORTS INTERNATIONAL, LLC,                              Case No. 20-12168 (CSS)
         et al.,1
                                                                      (Jointly Administered)
                                   Debtors.

         1
            The last four digits of Town Sports International, LLC’s federal tax identification number are 7365. The mailing
         address for Town Sports International, LLC is 399 Executive Boulevard, Elmsford, New York 10523. Due to the
         large number of debtors in these cases, for which the Debtors have requested joint administration, a complete list of
         the Debtors, the last four digits of their federal tax identification numbers, and their addresses are not provided
         herein. A complete list of such information may be obtained on the website of the Debtors’ proposed claims and
         noticing agent at http://dm.epiq11.com/TownSports, or by contacting the proposed undersigned counsel for the
         Debtors.

                          5.       The foregoing caption shall satisfy the requirements of section 342(c)(1)

         of the Bankruptcy Code.
27004870.2

                                                                 34
                       Case 20-12168-CSS        Doc 2     Filed 09/14/20    Page 75 of 77




                        6.     The Clerk of the Court shall make a docket entry in each Debtor’s chapter

         11 case (except that of Town Sports International, LLC) substantially as follows:

                        An order has been entered in this case directing the procedural
                        consolidation and joint administration of the chapter 11 cases of
                        Town Sports International, LLC (7365); TSI Holdings II, LLC
                        (3368); TSI - Alameda, LLC (7476); TSI - Cal.Glendale, LLC
                        (3001); TSI - Irvine, LLC (2283); TSI - Lucille 38th Avenue, LLC
                        (4621); TSI - Lucille Austin Street, LLC (7853); TSI - Lucille
                        Clifton, LLC (4724); TSI - Lucille Kings Highway, LLC (0881);
                        TSI - Lucille Valley Stream, LLC (6228); TSI - Northridge, LLC
                        (1666); TSI - San Jose, LLC (0502); TSI - Studio City, LLC
                        (6425); TSI - Topanga, LLC (2632); TSI - Torrance, LLC (0164);
                        TSI - Valencia, LLC (9990); TSI - Westlake, LLC (5018); TSI
                        1231 3rd Avenue, LLC (8966); TSI 30 Broad Street, LLC (6787);
                        TSI 555 6th Avenue, LLC (8513); TSI Allston, LLC (6668); TSI
                        Astor Place, LLC (3400); TSI Astoria, LLC (1120); TSI Avenue
                        A, LLC (2162); TSI Back Bay, LLC (6383); TSI Bay Ridge, LLC
                        (7922); TSI Bayonne, LLC (2557); TSI Bayridge 86th Street LLC
                        (0923); TSI Beacon Street, LLC (2404); TSI Boylston, LLC
                        (1971); TSI Broadway, LLC (0086); TSI Brooklyn Belt, LLC
                        (6781); TSI Bulfinch, LLC (0143); TSI Butler, LLC (8194); TSI
                        Carmel, LLC (0417); TSI Cash Management, LLC (7389); TSI
                        Central Square, LLC (6837); TSI Clarendon, LLC (8520); TSI
                        Clifton LLC (6663); TSI Cobble Hill, LLC (5675); TSI Colonia,
                        LLC (8664); TSI Columbia Heights, LLC (2018); TSI Commack,
                        LLC (6826); TSI Connecticut Avenue, LLC (5711); TSI Court
                        Street, LLC (9905); TSI Croton, LLC (2171); TSI Davis Square,
                        LLC (0714); TSI Deer Park, LLC (9026); TSI Dobbs Ferry, LLC
                        (2691); TSI Dorchester, LLC (6644); TSI Downtown Crossing,
                        LLC (1061); TSI Dupont II, Inc. (7282); TSI East 23, LLC (4638);
                        TSI East 36, LLC (6149); TSI East 51, LLC (6959); TSI East 76,
                        LLC (0542); TSI East 86, LLC (6613); TSI East 91, LLC (0665);
                        TSI Elite Back Bay, LLC (7808); TSI Fenway, LLC (6936); TSI
                        First Avenue, LLC (6708); TSI Forest Hills, LLC (7332); TSI
                        Gallery Place, LLC (6157); TSI Garden City, LLC (6320); TSI
                        Garnerville, LLC (1910); TSI Georgetown, LLC (8506); TSI
                        Giftco, LLC (5941); TSI Glendale, LLC (0458); TSI Glover, LLC
                        (2000); TSI Grand Central, LLC (7324); TSI Greenpoint, LLC
                        (9962); TSI Hartsdale, LLC (1353); TSI Hawthorne, LLC (2045);
                        TSI Hicksville, LLC (0808); TSI Highpoint, LLC (0836); TSI
                        Hoboken North, LLC (8513); TSI Hoboken, LLC (9811); TSI
                        Holdings (CIP), LLC (5800); TSI Holdings (DC), LLC (6716);
                        TSI Holdings (IP), LLC (8513); TSI Holdings (MA), LLC (0973);
                        TSI Holdings (MD), LLC (3416); TSI Holdings (NJ), LLC (8374);

27004870.2

                                                        35
                       Case 20-12168-CSS        Doc 2     Filed 09/14/20    Page 76 of 77




                       TSI Holdings (PA), LLC (5708); TSI Holdings (VA), LLC (3430);
                       TSI International, Inc. (3612); TSI Jersey City, LLC (5570); TSI
                       Larchmont, LLC (2565); TSI Lexington (MA), LLC (1936); TSI
                       Lincoln, LLC (7462); TSI Livingston, LLC (8516); TSI Long
                       Beach, LLC (7121); TSI Lynnfield, LLC (0325); TSI Marlboro,
                       LLC (7661); TSI Massapequa, LLC (6291); TSI Matawan, LLC
                       (7666); TSI Methuen, LLC (4128); TSI Morris Park, LLC (1095);
                       TSI Murray Hill, LLC (5032); TSI Newark, LLC (0893); TSI
                       Newton, LLC (8787); TSI North Bethesda, LLC (3988); TSI
                       Oceanside, LLC (2030); TSI Peabody, LLC (3596); TSI Pine
                       Street, LLC (6577); TSI Placentia, LLC (2098); TSI Princeton,
                       LLC (1330); TSI Providence Eastside, LLC (5808); TSI Radnor,
                       LLC (1836); TSI Ramsey, LLC (6438); TSI Rego Park, LLC
                       (9854); TSI Ridgewood, LLC (8569); TSI Salisbury, LLC (1332);
                       TSI Scarsdale, LLC (3359); TSI Sheridan, LLC (4408); TSI
                       Smithtown, LLC (3505); TSI Society Hill, LLC (1237); TSI South
                       Bethesda, LLC (2176); TSI South End, LLC (1367); TSI South
                       Park Slope, LLC (6282); TSI South Station, LLC (6457); TSI
                       Springfield, LLC (8663); TSI Staten Island, LLC (7763); TSI
                       Stoked, LLC (N/A); TSI Sunnyside, LLC (0637); TSI Total
                       Woman Holdco, LLC (9261); TSI University Management, LLC
                       (8870); TSI Varick Street, LLC (2477); TSI Waltham, LLC
                       (9363); TSI Watertown, LLC (1362); TSI Wayland, LLC (9132);
                       TSI Wellesley, LLC (9257); TSI Wellington Circle, LLC (1149);
                       TSI West 115th Street, LLC (3543); TSI West 125, LLC (8641);
                       TSI West 145th Street, LLC (7153); TSI West 16, LLC (5988); TSI
                       West 23, LLC (6459); TSI West 38, LLC (6618); TSI West 41,
                       LLC (2540); TSI West 48, LLC (3088); TSI West 73, LLC (0357);
                       TSI West 80, LLC (4556); TSI West 94, LLC (9717); TSI West
                       Hartford, LLC (0565); TSI Westboro Tennis, LLC (8423); TSI
                       Westborough, LLC (7867); TSI Westwood, LLC (5576); TSI
                       White Plains City Center, LLC (8511); TSI White Plains, LLC
                       (5540); TSI Whitestone, LLC (8769); TSI-ATC Alico Mission,
                       LLC (1940); TSI-ATC Ben Pratt, LLC (7817); TSI-ATC Beneva
                       Road, LLC (7816); TSI-ATC Boyscout, LLC (7078); TSI-ATC
                       Cape Coral, LLC (4876); TSI-ATC Holdco, LLC (6015); TSI-
                       ATC Tamiami Trail, LLC (4829); TSI-HR 13th Street, LLC
                       (4317); TSI-HR 45th Street, LLC (6607); TSI-HR 76th Street, LLC
                       (8093); and TSI-HR Whitehall Street, LLC (7953). The docket in
                       the chapter 11 case of Town Sports International, LLC, Case
                       No. 20-12168 (CSS), should be consulted for all matters
                       affecting this case.

                       7.      One consolidated docket, one file, and one consolidated service list shall

         be maintained for the chapter 11 cases by the Debtors and kept by the Clerk of the Court.

27004870.2

                                                        36
                       Case 20-12168-CSS          Doc 2    Filed 09/14/20     Page 77 of 77




                        8.      The Debtors and the Clerk of the Court are authorized and empowered to

         take all actions necessary to implement the relief granted in this Order.

                        9.      Nothing contained in the Motion or this Order shall be deemed or

         construed as directing or otherwise effecting a substantive consolidation of the Chapter 11 Cases.

                        10.     The terms and conditions of this Order shall be immediately effective and

         enforceable upon its entry.

                        11.     This Court retains jurisdiction with respect to all matters arising from or

         related to the implementation of this Order.




27004870.2

                                                          37
